.




                                             The Attorney         General of Texas
                                                             September 19, 1983
  JIM MATTOX
  Attorney General


 Supreme      Court Building               Honorable Reynaldo S. Cant", Jr.         opinion No.   JM-70
 P. 0. Box 12546                           Criminal District Attorney
 Austin.    TX. 76711. 2546                Cameron County                           Re:    County   budget   for
 5121475.2501
 Telex    9101674-1367
                                           Hall of Justice                          prosecuting attorney's fees
 Telecopier     5121475.0266               974 E. Harrison Street
                                           Brownsville, Texas   78520
  714 Jackson,  Suite 700
                                           Dear Mr. Cant":
  Dallas. TX. 75202.4506
  2141742-6944
                                                You have requested our opinion regarding the manner in which the
                                           commissioners court may prepare, adopt and amend the budget for the
  4624 Alberta        Ave.. Suite    160   county's prosecuting office. You first ask whether the commissioners
  El Paso, TX.        79905.2793           court may dictate or control the manner in which the state funds
  9151533.3464
                                           provided for in the Professional Prosecutors Act, article 332b-4,
                                           V.T.C.S., are used. This statute provides for state supplementation
301      Texas. Suite 700                  of salaries and expenses of a district attorney's office. section 4
      uston, TX. 77002-3111                provides:
  , 131223-5666
                                                    Each district attorney governed by this Act shall
                                                    receive not less than $22,500 from the state to be
  606 Broadway.         Suite 312
  Lubbock,     TX.     79401.3479                   used by the district attorney to help defray the
  6061747.5236                                      salaries and expenses of the office but not to be
                                                    used to supplement the district attorney's salary.
                                                    Each district attorney shall submit annually a
  4309 N. Tenth,     Suite 6
  McAllen,     TX. 76501.1665
                                                    S"O?Xl account to the comptroller of public
  512,662.4547                                      accounts showing how this money was spent during
                                                    the year.
  200 Main Plaza. Suite 400
                                           Section 3 of the statute permits a commissioners court to provide a
  San Antonio,  TX. 76205.2797
  5121225-4191
                                           county supplement to the district attorney's state salary. Section 6
                                           of the statute provides that

  An Equal        Opportunity/                      [i]t is the purpose of this Act to increase funds
  Affirmative       Action     Employer             available   for    use   in    prosecution.    The
                                                    commissioners court in each county that has a
                                                    district attorney governed by this Act shall
                                                    provide the funds necessary to effectuate the
                                                    purpose of this Act and shall continue to provide
                                                    funds for the office of district attorney in an
                                                    amount that is equal to or greater than the amount
                                                    of funds provided for the office by the county on
                                                    the effective date of this Act (August 27, 1979).
                                                    This   provision   does   not   sPPlY   to   local


                                                                 p. 299
Honorable Reynaldo S. Cant", Jr. - Page 2   (m-70)




          supplementation to   the   salary of   the district
          attorney.

     In our opinion the funds received by a district attorney pursuant
to the Professional Prosecutors Act may be used in his sole discretion
for the purposes authorized under the statute and are not subject to
control by the commissioners court. Section 4 of article 332b-4
states that the state funds are payable to the district attorney and
are to be used by the district attorney. See Acts 1981, 67th Leg.,
Appropriations Act, Judiciary Section - Comptroller's Department, 89
("payments shall be made directly to district attorney").

     You have further asked whether the commissioners court in the
adoption of the county budget may reflect a suggested use for the
state funds received by a prosecutor pursuant to article 332b-4. It
is our opinion that the budgetary statutes permit the commissioners
court to determine the use of county funds only. It may show the
availability of state funds appropriated to local officials to be used
in their discretion, but may not purport to determine their use, or
include those amounts in the total budget. -See V.T.C.S. art. 689a-9
(budget to cover all proposed expenditures of the county government).

     You have also asked whether the commissioners court is required
to provide county funds for postage, telephone and other expenses of
the district attorney's office which the commissioners court indicates
in the county budget will be paid for with state funds. With the
exception of the county's supplementation of the district attorney's
salary, the county is required to appropriate county funds necessary
to operate the prosecutor's office in an amount not less than budgeted
by the county on the effective date of the statute, August 27, 1979.
See V.T.C.S. art. 332b-4. See also V.T.C.S. art. 332a, 97, V.T.C.S.

     You have also asked whether the budget for Cameron County,
relevant portions of which you have furnished us, complies in form to
the requirements of the county budget statutes. The budgetary items
for the prosecutor's office in Cameron County are provided for either
under a general heading which groups various county offices under a
single title. For example, under "stationery and forms" is listed the
various county departments including the district attorney with a
dollar amount appropriated to each department for such use. Other
line item expenses of the district attorney's office are budgeted
separately from the group listings. It is our opinion that this form
of a county budget is permissible. The budget statutes only require
that a county budget be prepared

          so as to make as clear a comparison as practicable
          between expenditures included in the proposed
          budget and actual expenditures for the same or
          similar purposes for the preceding year.       The
          budget must also be prepared so as to show as
          definitely as possible each of the various


                               p. 300
.   .


        Honorable Reynaldo S. Cant", Jr. - Page 3   (JM-70)




                  projects for which appropriations are set up in
                  the budget, and the estimated amount of money
                  carried in the budget for each of such projects.

        V.T.C.S. art. 689a-9. The statutes do not require that all of the
        budgetary items for the prosecutor's office be listed together.

             In your final question you ask whether a department head has any
        control over county budget amendments which result in a depletion of
        his budget. The discretion with regard to the use and allocation of
        county funds is vested in the commissioners court. V.T.C.S. art.
        689a-11. Amendments and changes in the county budget for a particular
        department may be made by the commissioners court in its discretion
        and independent of a department head so long as the provisions for
        budget amendments and changes are adhered to. See V.T.C.S. art.
        689a-11 (amendments to original budgets authorizedby emergencies);
        art. 689a-20 (commissioners court may make changes in county budget).

                                     SUMMARY

                     Funds received by prosecuting attorney under
                  the Professional Prosecutors Act are not subject
                  to control or appropriating by the commissioners
                  court.




                                               JIM     MATTOX
                                               Attorney General of Texas

        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General

        Prepared by David Brooks
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Rick Gilpin, Chairman
        Jon Bible
        Colin Carl
        Jim Moellinger
        Nancy Sutton




                                      P. 301